                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

MARTHA WILBORN                                                           PLAINTIFF

v.                                                 CAUSE NO. 1:18cv371-LG-RHW

EQUIFAX, INC. and EQUIFAX
INFORMATION SERVICES, LLC                                            DEFENDANTS

     MEMORANDUM OPINION AND ORDER GRANTING MOTION TO
                         DISMISS

      BEFORE THE COURT is the [4] Motion to Dismiss filed by Defendants

Equifax, Inc. and Equifax Information Services, LLC. The Motion argues that

Plaintiff’s claims are barred by the two-year statute of limitations in the Fair Credit

Report Act (“FCRA”) and that Equifax, Inc. is not a proper defendant for Plaintiff’s

FCRA claim because it is not a consumer reporting agency. Plaintiff has not

responded to the Motion, and her time for doing so has long since expired. Having

considered Defendants’ Motion, the record, and relevant law, the Court concludes

that Defendant’s [4] Motion to Dismiss should be granted because Plaintiff’s claims

are time-barred.

                                  I. BACKGROUND

      Plaintiff Martha Wilborn filed her Complaint in the Circuit Court of George

County, Mississippi on September 18, 2018. She alleges Defendants incorrectly

reported – and continue to incorrectly report – that a court judgment she won

against Dayson Ball on August 7, 2012 had instead been entered against her in

Dayson Ball’s favor. Wilborn notified Equifax Information Services of the error
several times. Each time, Equifax Information Services responded indicating that it

had investigated her concern but did not find error. The most recent

correspondence indicating no change in her report was received on October 2, 2015.

Wilborn’s Complaint asserts claims for negligence under Mississippi law and

violation of the FCRA, 15 U.S.C. § 1681 et seq.

      The case was removed to federal district court on the basis of federal question

jurisdiction on November 20, 2018. On November 27, 2018, Defendants filed the

instant Motion to Dismiss.

                                   II. DISCUSSION

   a. Motion to Dismiss Standard

      To survive a motion to dismiss pursuant to Rule 12(b)(6), “a complaint must

contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is facially plausible “when the

plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

      In deciding a Rule 12(b)(6) motion to dismiss, the Court accepts all well

pleaded facts as true and views them in the light most favorable to Plaintiff. New

Orleans City v. Ambac Assur. Corp., 815 F.3d 196, 199 (5th Cir. 2016). But “the

complaint must allege more than labels and conclusions, a formulaic recitation of

the elements of a cause of action will not do, and factual allegations must be enough

to raise a right to relief above the speculative level.” Jabaco, Inc. v. Harrah’s



                                          –2–
Operating Co., Inc., 587 F.3d 314, 318 (5th Cir. 2009). “While legal conclusions can

provide the complaint’s framework, they must be supported by factual allegations.”

Iqbal, 556 U.S. at 664. “Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice.” Id. at 678.

   b. Analysis

      Applicable here, a private action under the FCRA must be brought within

two years of the date the plaintiff discovers the violation that is the basis for the

lawsuit. 15 U.S.C. § 1681p(1); Mack v. Equable Ascent Fin., L.L.C., 748 F.3d 663,

665-66 (5th Cir. 2014). At the very latest, Wilborn discovered that Defendants

continued to misreport the erroneous legal judgment in her credit report on October

2, 2015, when she received a third investigation correspondence from Equifax

Information Services, LLC. See Mack, 748 F.3d at 665 (“[T]he limitations period

began to run when Mack discovered that Hilco had obtained his credit report

without his consent.”). The limitations period on any claim related to this incident

ran on October 2, 2017, but Wilborn did not file her Complaint until September 18,

2018. Her claim under the FCRA is therefore untimely and due to be dismissed.

      Though not addressed in Defendants’ Motion, Wilborn’s negligence claim

must also be dismissed because it is preempted by the FCRA. 15 U.S.C. § 1681h(e)

states,

             Except as provided in sections 1681n and 1681o of this
             title, no consumer may bring any action or
             proceeding in the nature of defamation, invasion of
             privacy, or negligence with respect to the reporting
             of information against any consumer reporting
             agency, any user of information, or any person who


                                          –3–
             furnishes information to a consumer reporting agency,
             based on information disclosed pursuant to section 1681g,
             1681h, or 1681m of this title, or based on information
             disclosed by a user of a consumer report to or for a
             consumer against whom the user has taken adverse
             action, based in whole or in part on the report except as
             to false information furnished with malice or
             willful intent to injure such consumer.

15 U.S.C. § 1681h(e) (emphasis added). The plain language of section 1681h(e)

expressly preempts all non-FCRA actions in the nature of “negligence with respect

to the reporting of information against any credit reporting agency.” By its very

nature, negligence does not imply conduct undertaken with malice or willful intent

to injure, and Wilborn’s Complaint alleges no such conduct by Defendants. See

Elliott v. TRW, Inc., 889 F. Supp. 960, 961 (N.D. Tex. 1995) (“Plaintiff admits that

the FCRA preempts his first cause of action of defamation because he ‘never alleged

that his damages were the result of malice toward Plaintiff or a willful intent to

injure Plaintiff.’”). Wilborn’s state law negligence claim must therefore be

dismissed because it is preempted by the FCRA. 1




1 Though not yet addressed by the Fifth Circuit, some federal courts construe 15
U.S.C. § 1681t(b)(1)(F) to have effectively displaced 15 U.S.C. § 1681h(e) by
imposing an even broader scope of FCRA preemption. See, e.g., Purcell v. Bank of
Am., 659 F.3d 622 (7th Cir. 2011); Macpherson v. JPMorgan Chase Bank, N.A., 665
F.3d 45 (2d Cir. 2011). Several district courts within the Fifth Circuit have
concluded to the contrary. See, e.g., James v. MRC Receivables Corp., Civ. A. No.
16-0448, 2018 WL 3213147 (W.D. La. June 28, 2018); Meisel v. USA Shade & Fabric
Structures, Inc., 795 F. Supp. 2d 481 (N.D. Tex. 2011). In the present case, it does
not matter which provision is the basis for the preemption of Wilborn’s negligence
claim. The result is the same under either interpretation.

                                        –4–
                                III. CONCLUSION

      Plaintiff Martha Wilborn’s negligence claim for misreporting her credit

information is preempted by the FCRA, and her FCRA claim for the same is barred

by the statute of limitations. Accordingly, the Court need not address whether

Equifax, Inc. is a proper defendant to the FCRA claim.

      IT IS THEREFORE ORDERED AND ADJUDGED that the [4] Motion to

Dismiss filed by Defendants Equifax, Inc. and Equifax Information Services, LLC is

GRANTED. Plaintiff Martha Wilborn’s claims are DISMISSED WITH

PREJUDICE.

      SO ORDERED AND ADJUDGED this the 8th day of February, 2019.


                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       –5–
